                   Case 2:21-mj-00961 Document 1 Filed 06/02/21 Page 1 of 15
                                             T. Zaleski)                                    21-051




               DAVIT DAVITASHVILI                                              21-MJ-961




                    Defendant(s)


                                         CRIMINAL COMPLAINT


                                      May 10, 2020                                            Philadelphia
   Eastern                          Pennsylvania

         Code Section                                                 Offense Description
Title 18, United States Code,                              Transmission of a threat in interstate or foreign commerce
Section 875(c)




See Attached Affidavit




                                                                                       Scott Friedenreich
                                                                                     Complainant’s signature

                                                                             Scott Friedenreich, Special Agent, FBI
                                                                                      Printed name and title




             06/02/2021                                                              David R. Strawbridge
                                                                                        Judge’s signature

                                Philadelphia, PA                       Hon. David R. Strawbridge, U.S. Magistrate Judge
                                                                                      Printed name and title
            Case 2:21-mj-00961 Document 1 Filed 06/02/21 Page 2 of 15




                 AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT

       I, Scott Friedenreich, being duly sworn under oath and deposed, state the following:

       1.      I am a Special Agent with the Federal Bureau of Investigation (“FBI”) and have

been since December 2008. I am currently assigned to the Philadelphia Field Office where I

work on the Violent Crimes Task Force (“VCTF”). I investigate crimes such as commercial

robberies and burglaries, carjackings, interstate transportation of stolen property and other

violations of federal law. Before being assigned to the VCTF, I was assigned to the Health Care

Fraud Task Force for nine years. I have written, sworn to, and executed numerous criminal

complaints and search warrant affidavits. I have directed cooperating witnesses to conduct

consensual recordings and assisted other investigators in consensual recordings. I have testified

in grand jury and federal trials. During the course of my investigations, I have subpoenaed and

analyzed telephone toll and subscriber records and obtained historical cell site data that was used

as evidence in my investigations. I have conducted physical surveillance and participated in

investigations when electronic tracking devices were utilized. Before my employment at the

FBI, I was a state of Delaware Probation and Parole Officer for approximately six years.

       2.      This affidavit is being submitted in support of a criminal complaint and arrest

warrant charging DAVIT DAVITASHVILI, white male, date of birth June 7, 1978, with a

violation of Title 18, United States Code, Section 875(c) (threatening communications in

interstate or foreign commerce). As explained more fully below, DAVITASHVILI has made

threats to injure and/or kill his estranged wife and as many as 15 others, and transmitted those

threats in interstate or foreign commerce by using, among other means, the messaging

application Viber.




                                                 1
             Case 2:21-mj-00961 Document 1 Filed 06/02/21 Page 3 of 15




       3.      This affidavit is based upon my personal knowledge, experience and

investigation, as well as information related to me directly or through reports of other FBI agents

and task force officers and Philadelphia Police Department (PPD) personnel. Throughout this

affidavit, reference will be made to “agents,” referring to those federal, state and local law

enforcement officers who have directly participated in the investigation, and with whom I have

had regular contact.

       4.      Because this affidavit is submitted for the limited purpose of obtaining a criminal

complaint, I have not included all information known by me or other agents concerning this

investigation. I have set forth only those facts I believe are essential to establish probable cause

for the criminal complaint. This affidavit does not exhaust my knowledge or that of other agents

of the facts and circumstances surrounding this investigation.

       5.      DAVIT DAVITASHVILI is a naturalized United States citizen, who is originally

from the Republic of Georgia (“Georgia”). In August 2016, DAVITASHVILI married Victim 1.

DAVITASHVILI and Victim 1 resided together in Philadelphia, Pennsylvania.

       6.      According to Victim 1, during the course of their marriage DAVITASHVILI was

verbally and physically abusive to her. Victim 1 stated that DAVITASHVILI was a professional

fighter, and would hit her in parts of her body where marks would not be visible to others.

DAVITASHVILI told Victim 1 that he could kill her with one strike of his hand or foot.

DAVITASHVILI also said he “has a gun” for Victim 1 and stated he would disfigure her face

with acid or a knife. 1 Victim 1 also stated that, in approximately October 2019,




1
  I have been unable to locate any evidence that DAVITASHVILI has a firearm legally
registered to him in the United States.
             Case 2:21-mj-00961 Document 1 Filed 06/02/21 Page 4 of 15




DAVITASHVILI raped Victim 1. Shortly thereafter, Victim 1 moved out and demanded a

divorce. 2

       7.      On or about November 5, 2019, DAVITASHVILI left Philadelphia and returned

to his native country, Georgia. He has not returned to the United States since his departure in

2019. Agents have received information from other federal agencies with access to air travel that

DAVITASHVILI is scheduled to travel to the United States on June 2, 2021, on a flight that will

land at JFK International Airport in New York City, New York, at approximately 3:15 p.m.

       8.      At all times between DAVITASHVILI’s departure to Georgia and the present,

Victim 1 has resided in Philadelphia, Pennsylvania, in the Eastern District of Pennsylvania.

       9.      After DAVITASHVILI left the United States, he communicated with Victim 1

verbally and in written messages (using communication applications such as Viber and Facebook

Messenger). 3 According to Victim 1, during some of their verbal communications,

DAVITASHVILI threatened to kill her and stated he had a list of people he would kill when he

came back to the United States. Victim 1 also stated that DAVITASHVILI repeated some of

these threats in their written communications.

       10.     On May 12, 2021, Victim 1 filed a complaint with the FBI regarding

DAVITASHVILI, warning that DAVITASHVILI was returning to the United States and had



2
  Victim 1 did not report DAVITASHVILI’s physical abuse or the rape to law enforcement at the
time the incidents occurred. Victim 1 stated she was afraid DAVITASHVILI would not be
incarcerated and would come back to kill her. Victim 1 stated that, following the rape, she was
prepared to contact law enforcement, but that members of DAVITASHVILI’s family in Georgia
asked her not to and stated they would bring him back to Georgia. On May 14, 2021, Victim 1
filed a complaint with the Philadelphia Police Department regarding the rape. On May 19, 2021,
Victim 1 obtained a protection from abuse order against DAVITASHVILI.
3
 Based on my training and experience, I am aware that Viber and Facebook Messenger are both
messaging applications that allow the user to send and receive audio calls, video calls, written
messages, photos and videos.
              Case 2:21-mj-00961 Document 1 Filed 06/02/21 Page 5 of 15




threatened to kill multiple people. Victim 1 learned from family and an acquaintance that

DAVITASHVILI was traveling back to the United States to arrive on June 2, 2021. Agents

interviewed Victim 1 multiple times and she provided copies of written communications between

her and DAVITASHVILI through Viber and Facebook Messenger. Those messages are written

in Russian. Russian-speaking FBI Language Specialists have reviewed those messages with

agents and, in some cases, prepared translations of the messages. The following is a translation

of a series of messages dated May 10, 2020 between DAVITASHVILI and Victim 1, which were

transmitted using Viber (“DD” is DAVITASHVILI and “V1” is Victim 1): 4

            DD:         I don’t give a fuck about anything. You are wrong about me. When am I

                        going to begin?! Everything will end then. Whore, I don’t give a fuck

                        even if there is FBI behind you. 5 I AM GOING TO FUCK YOUR

                        MOTHER. I HAVE NOTHING TO LOSE….THEY ARE GOING TO

                        SEE THAT SOON. WHORE. IF ANYONE APPROACHES, ONLY

                        DEATH COULD STOP ME. BEFORE THAT I DON’T GIVE A FUCK.

                        GO AHEAD, WHORE, CONFESS, UNTIL THEN YOU ARE GOING




4
  According to Victim 1, DAVITASHVILI’s native language is Georgian and Victim 1’s native
language is Ukrainian. DAVITASHVILI and Victim 1 communicated in Russian, which is a
language they both understand. The FBI Language Specialists have informed me that
DAVITASHVILI’s writings in Russian are not always grammatically correct and his word
choices sometimes are confusing given the context of the communication, such that translating
certain words or messages is difficult. In this affidavit, I have indicated areas where the
Language Specialists were uncertain of the translation by placing the words in [italicized
brackets]. In addition, per FBI policy, the Language Specialists attempt to write their
translations using proper grammar, even if the original text uses incorrect grammar. Therefore,
the translations may use commas or other items of punctuation that do not appear in the original
messages.
5
    DAVITASHVILI made this reference before Victim 1 contacted the FBI.
             Case 2:21-mj-00961 Document 1 Filed 06/02/21 Page 6 of 15




                        TO BE THE WORST SLUT. I DON’T HAVE ANYTHING TO LOSE

                        ANYMORE. FUCK ALL SYSTEMS, LET ME BE A VICTIM.

           DD:          You have two choices: either admit to everything. The second one is a

                        wheelchair. (emphasis added) Make a choice, you whore, together with

                        your associates who are soon going to suck my hahaha

           V1:          I didn’t do anything to you, but you did to me.

           DD:          You’re in the U.S. slut. When you realize this, it will be too late.

           V1:          I could have put you in jail a long time ago and you know it.

           V1:          You’ve got to understand that I am not in Georgia.

           V1:          I cannot talk to you as with a normal human being.

           DD:          I am not going to end my life as Jeffrey Epstein. I am going to respond to

                        you even if it will cost me my whole life!!!! 6

           DD:          You would be sucking my dick until you [stopped] 7 breathing, slut.

                        Khatuna knew who you were. So shut your stinky mouth, slut. And lay

                        low.

           V1:          Are you continuing to threaten me?

           V1:          That I will be in a wheelchair?




6
  Based on my training and experience, my involvement in this investigation, and the context of
DAVITASHVILI and Victim 1’s conversations, I believe DAVITASHVILI’s statement that he
is “not going to end my life as Jeffrey Epstein” means that he does not plan to commit suicide,
but instead plans to harm other people before he dies, even if it results in his death. I have also
been informed by the FBI Language Specialists that when DAVITASHVILI states “I am going
to respond to you even if it will cost me my whole life,” the “you” in that sentence is plural,
which means he several people.
7
 According to the FBI Language Specialists, the actual word DAVITASHVILI used here was
“started,” but in the context of the conversation, they believe he meant to say “stopped.”
            Case 2:21-mj-00961 Document 1 Filed 06/02/21 Page 7 of 15




           V1:         I am going to file a report against you right now. And we’ll see what kind

                       of a hero you’re going to be before the policemen.

           DD:         No one knows what awaits, slut. Maybe even worse. Believe me, you will

                       be fucked soon.

           V1:         I have plenty of evidence that you are threatening me and that you forced

                       me back then.

           V1:         You didn’t want to deal with this nicely.

           DD:         If I get started?! Trust me, whore. You will not need any evidence. At

                       least you know me. How much I have left. Go and confess to what I saw

                       with my own eyes. The nice way, before [unknown word] KGB fucked

                       in America. I swear, cross my heart. And you are going to be there as

                       well…

           DD:         Go file for a divorce, and I will figure out the rest on my own, when I am

                       back.

           DD:         After everything, you dare to threaten me, whore?! I am not even going

                       to leave your DNA if I want to, you slut. Will start with Ukraine, whore. 8

           V1:         I am not threatening.

           DD:         Me too. We’ll see going forward. I am running amok. You will see and

                       hear when I return what is going to happen with such KGB as you,

                       whore. If I don’t have enough time to send them all, I will send many



8
 Based on my training and experience, my involvement in this investigation, and the context of
the conversations between DAVITASHVILI and Victim 1, I believe DAVITASHVILI’s
statements regarding not leaving Victim 1’s DNA and starting with Ukraine mean that
DAVITASHVILI was threatening to kill Victim 1’s entire family, starting with her family
members in her native country of Ukraine.
           Case 2:21-mj-00961 Document 1 Filed 06/02/21 Page 8 of 15




                      who need to be sent, such as cunt Pele and others, in the name of the

                      USA, whore…All I am left with is one life which I wish would end fairly

                      when it won’t fucking matter. I want everybody to know!!! I am not

                      going to leave this life just like that, I am going to take some of you

                      with me!!! Minimum five, I swear. I don’t know how to gather you

                      all in one place, I am going to take at least 15 of you and will leave

                      this life at peace. I don’t know how to get you motherfuckers all

                      together in one place. (emphasis added) I think after my life is over

                      there will never be a life in the USA as miserable as what you’ve done to

                      me, whore.

          V1:         I have a 7-year-old brother, and he’s never done anything bad to you. He

                      is my DNA. Do you want to kill him, too?

          DD:         I hope God blesses him with good health. He will never grow up like you,

                      bitches.

          DD:         All in all, please leave my life. Go file for a divorce please, free me up,

                      and everything will get better, slut. 9



9
  After these threats on May 10, 2020, DAVITASHVILI and Victim 1 continued to communicate
on Viber until the end of May 2020, at which point Victim 1 blocked DAVITASHVILI on Viber.
In June 2020, DAVITASHVILI contacted Victim 1 using Facebook Messenger, and they
communicated through that means periodically during June 2020. According to Victim 1,
DAVITASHVILI blocked her on Facebook Messenger at the end of June 2020 because she
continued to raise the divorce. Victim 1 and DAVITASHVILI did not communicate for several
months after that. On February 25, 2021, DAVITASHVILI contacted Victim 1 on Facebook
Messenger (using a different Facebook account). According to a translation by the FBI
Language Specialists, DAVITASHVILI’s message to Victim 1 on February 25, 2021 stated: “I
swear, I will find everybody! Who put you on this road which has become the reason behind our
divorce!!! I swear.” Victim 1 replied in April 2021, and she and DAVITASHVILI then
communicated periodically in April and May 2021 using Facebook Messenger.
             Case 2:21-mj-00961 Document 1 Filed 06/02/21 Page 9 of 15




       11.    I believe that DAVITASHVILI was the user of the Viber account that sent these

messages. I base my belief on the following factors, among others: (1) Victim 1 showed agents

the profile for the account that sent the messages, which indicated that phone number 215-xxx-

7882 was associated with the account. 10 Victim 1 knew this to be a phone number that

DAVITASHVILI used prior to leaving for Georgia; (2) the user of the account conducted audio

calls with Victim 1, and Victim 1 recognized DAVITASHVILI’s voice during the calls; (3) the

communications between the user of the account and Victim 1 frequently related to

DAVITASHVILI and Victim 1’s marriage; and, (4) Victim 1 recognized the messages as the

types of things DAVITASHVILI would say.

       12.    While DAVITASHVILI has been in Georgia, Victim 1 has occasionally

communicated in writing with one of his relatives in Georgia using Facebook Messenger. Those

messages are written in Russian. Russian-speaking FBI Language Specialists have reviewed

those messages with agents and, in some cases, prepared translations of the messages. In a

message dated December 19, 2020, DAVITASHVILI’s relative stated: “Dato is not well, going

back to America and wants war.” Through my involvement in this investigation, I know “Dato”

to be a nickname for DAVITASHVILI.




10
  Based on my training and experience, I am aware that Viber requires users to enter a phone
number to establish an account.
             Case 2:21-mj-00961 Document 1 Filed 06/02/21 Page 10 of 15




       13.     On December 19, 2020, the relative also stated that DAVITASHVILI was

diagnosed with psychosis. 11 On April 13, 2021, the relative wrote the following to Victim 1: 12 13

       Relative:      Dato is currently better. He hasn’t completely recovered, he doesn’t trust

                      people, only trusts family members. He speaks about other people in a

                      threatening manner.

       Relative:      He speaks about other people with suspicion. He is bored, lazy about

                      everything. Lazy about self-care.

       Relative:      When Dato arrived at the beginning, I was really happy. He was very

                      skinny. Chaotic mind.

       Relative:      He was admitted to a neurology ward for two weeks. The doctor

                      diagnosed him with severe psychosis. He was also administered injections

                      and medications. The doctor told Dato that smoking is not a plan, and that

                      there are things he can’t be doing.




11
  Victim 1 and Witness 2 (discussed below) both stated that DAVITASHVILI told them that he
received psychiatric treatment while in Georgia.
12
  The messages are written in Russian and have been translated by the FBI Language
Specialists. According to the Language Specialists, it appears that the relative originally wrote
the text in a language other than Russian, then used machine translation (such as Google
Translate) to translate it and cut-and-pasted the results into the messages to Victim 1. As a
result, the intended meaning of the source message is sometimes difficult to determine.
13
   In messages on May 12, 2021, the relative denied saying that DAVITASHVILI wanted to start
a war in America, and stated DAVITASHVILI did not want to kill anyone. The relative also
stated DAVITASHVILI wanted to get a divorce from Victim 1 and did not plan to see Victim 1
in America. During the same period as the family member denying that he was a threat to
Victim 1, DAVITASHVILI was sending messages to Witness 1 with photographs of the people
he believed were conspiring against him.
             Case 2:21-mj-00961 Document 1 Filed 06/02/21 Page 11 of 15




       Relative:       Dato cannot drink . . . When he’s sober he is quiet, when he’s drunk he

                       remembers American news and threatens to retaliate.

       14.     On May 31, 2021, agents interviewed Witness 1, who is an acquaintance of

DAVITASHVILI in Philadelphia. Witness 1 knew DAVITASHVILI before his return to

Georgia. Witness 1 stated that, while DAVITASHVILI has been in Georgia, he has

communicated with Witness 1 using Viber. Witness 1 provided Victim 1 with copies of

DAVITASHVILI’s Viber communications, which Victim 1 provided to agents. Those messages

are written in Russian. Russian-speaking FBI Language Specialists have reviewed those

messages with agents and, in some cases, prepared translations of the messages.

       15.     DAVITASHVILI sent the messages to Witness 1 from two different Viber

accounts – one covering the time period of March 17, 2020 to January 5, 2021, and the other

covering the time period March 17, 2021 to May 26, 2021. The latter account was associated

with phone number 9xxx98104640 (Georgian phone number). I believe DAVITASHVILI was

the person using this account based on the following factors, among others: (1) In the first series

of messages to Witness 1 from this account (on March 17, 2021), the sender identified himself as

“Davit from Georgia”; (2) in a message on April 14, 2021, the sender discussed working at an

auto body shop in the Philadelphia area (based on information from Victim 1 and wage records, I

am aware that DAVITASHVILI previously worked at that auto body shop); and (3) the account

used a Georgian phone number, and DAVITASHVILI was in Georgia at the time of the

messages. Agents could not determine the phone number associated with the account that sent

the March 2020-January 2021 messages, because the phone number was not listed in the

screenshots Witness 1 provided. I nevertheless believe DAVITASHVILI was the user of this

account based on the following factors, among others: (1) In Witness 1’s Viber account, he had
             Case 2:21-mj-00961 Document 1 Filed 06/02/21 Page 12 of 15




the user listed as “Davit Davitashvili”; (2) the messages discuss mutual acquaintances of

DAVITASHVILI and Witness 1; and (3) the messages appear to be written by the same person

who wrote the messages associated with the 9xxx98104640 account.

       16.     On December 10, 2020, DAVITASHVILI wrote to Witness 1, in part: “SO FAR I

HAVE BEEN WAITING FOR THESE PEOPLE TO ANSWER FOR THEIR ACTIONS

BEFORE THE LAW. IF NOT—I AM GOING TO FIGURE IT OUT ON MY OWN. THAT’S

WHY I AM NOT MENTIONING ANY NAMES.” Later in the messages, DAVITASHVILI

stated, in summary, that he doesn’t know who to start with or how many people he could

“manage.” DAVITASHVILI added that this is not going to end just like that. Based on my

training and experience, my involvement in this investigation and the context of these messages

and others I have reviewed, I believe that when DAVITASHVILI stated that he did not know

who to start with or how many people he could “manage,” he was saying that he did not know

who he would attack first or how many people he would be able to attack.

       17.     Between March 22, 2021 and May 26, 2021, DAVITASHVILI sent Witness 1 the

names and/or photographs of more than a dozen people. In some cases, DAVITASHVILI

provided a description of the people and/or grievances he has against them. Based on my

training and experience, my involvement in this investigation and my review of the messages, in

summary it appears that DAVITASHVILI believes that some or all of the people are involved in

an undefined conspiracy targeted against DAVITASHVILI, for unspecified reasons. In the

messages, DAVITASHVILI appears to express frustration that authorities are not investigating

this. In a message dated May 9, 2021, DAVITASHVILI expressed frustration that his
             Case 2:21-mj-00961 Document 1 Filed 06/02/21 Page 13 of 15




allegations were not being looked at, and asked “Is it really necessary for me to punish

somebody severely?” 14

       18.     Witness 1 stated that in his opinion the messages were basically incoherent

ramblings. Witness 1 described DAVITASHVILI as having schizophrenic tendencies and stated

he had a short temper and would become aggressive easily. Witness 1 stated DAVITASHVILI

was a mixed martial arts fighter and was a strong, tough person. Based on his knowledge of

DAVITASHVILI and the Viber messages DAVITASHVILI sent to Witness 1, Witness 1

believes DAVITASHVILI intends to hurt someone.

       19.     On May 31, 2021, agents interviewed Witness 2, who is an acquaintance of

DAVITASHVILI in Philadelphia. Witness 2 knew DAVITASHVILI prior to his return to

Georgia. Witness 2 described DAVITASHVILI as a paranoid and aggressive person, who

frequently thought people were acting against him. Witness 2 spoke to DAVITASHVILI at

some point after DAVITASHVILI received psychiatric treatment in Georgia. Witness 2 stated

DAVITASHVILI expressed a desire to return to Philadelphia and sounded fine for

approximately 20 minutes until he ranted about finding the people who harmed him to fix them.

Witness 2 understood this to mean that DAVITASHVILI wanted to kill those people. Witness 2

also stated that after DAVITASHVILI went to Georgia, DAVITASHVILI asked Witness 2 to

gather information about Victim 1, such as where she was living, where she was working and

what car she was driving.




14
   In one of the messages, DAVITASHVILI discussed his former boss at an auto body shop in
Pennsylvania. In other messages, DAVITASHVILI described a man who allegedly lived in
Philadelphia and another man who allegedly lived in New York City. Agents have not yet fully
identified those people. Agents currently believe that the remaining people DAVITASHVILI
listed in the messages are located overseas.
             Case 2:21-mj-00961 Document 1 Filed 06/02/21 Page 14 of 15




       20.     I believe that, at the time of the threatening communications to Victim 1 described

above, DAVITASHVILI was located outside of the United States. Agents have obtained records

and information from the United States Customs and Border Protection, which indicate that

DAVITASHVILI left the United States on November 5, 2019, and has not returned to the United

States since that time.

       21.     A criminal history check for DAVITASHVILI revealed that, in 2006, he was

arrested in New Jersey for stalking and simple assault. He was convicted of the simple assault

charge in 2007. Agents have reviewed police paperwork from this case, which revealed that the

victim was DAVITASHVILI’s ex-girlfriend. In addition, in 2012 DAVITASHVILI was charged

with indecent exposure and related charges in Philadelphia. The PPD paperwork from the case

reveals that DAVITASHVILI, while driving his car, exposed his penis to a pedestrian and

ordered her to get into his car. DAVITASHVILI was identified based on the license plate of the

car, and the victim’s identification of him from a photo array. Agents have reviewed the court

docket sheet for the case, which showed that the case was withdrawn when the victim failed to

appear in court.
             Case 2:21-mj-00961 Document 1 Filed 06/02/21 Page 15 of 15




       22.     Based on the above, I believe that probable cause exists that on May 10, 2020,

DAVIT DAVITASHVILI transmitted, in interstate or foreign commerce, communications

containing threats to injure and/or kill others, including Victim 1, a resident of Philadelphia,

Pennsylvania, in violation of Title 18, United States Code, Section 875.



                                                              __Scott Friedenreich_________
                                                              SCOTT FRIEDENREICH
                                                              Special Agent
                                                              Federal Bureau of Investigation

Sworn to before me
this __2nd__ day of June 2021


____David R. Strawbridge__________________________________
HONORABLE DAVID R. STRAWBRIDGE
United States Magistrate Judge
